DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 6/24/2022 is acknowledged.
Claims 1, 5-7, 10, 11, 15-17 and 20 have been amended.
Claims 2, 8, 9, 12, 18, and 19 have been cancelled.
Claims 1, 3-7, 10, 11, 13-17, and 20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 11, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corston-Petrie et al. (US20210385741A1), hereafter Petrie, in view of Qiao et al. (US20190053104A1), hereafter Qiao.

Regarding claim 1,
Petrie discloses a method performed by a network function (NF) (Fig. 1, 130; paragraph 47; Fig. 2, 210-1, 210-2, 215) in 5G core network (5GC) (Fig. 1, 125; paragraph 46) in a wireless communication system, the method comprising receiving, from an application function (AF) (Fig. 1, 160; paragraph 53; Fig. 2, 210-1, 210-2, 215), an event subscription request message comprising network slice related quota information for a network slice (Fig. 3, 310-320; Fig. 4, 410; paragraph 64-65; attach request/demand requirements from the UE), determining whether an event notification triggering condition for the network slice is met based on the network slice related quota information and data received from at least one NF in the 5GC (Fig. 3, 330; Fig. 4, 420-430; Fig. 5, 510-535; paragraphs 64-66, 78-79) and transmitting, to the AF, an event notification message for the network slice based on a result of the determining (paragraph 64-67, 86; NSM 210-1 triggers NSO 215 to adjust processing resources of the network slice in response to overload/maximum number of users), where the network slice related quota information for the network slice comprises at least one of a maximum number of user equipment (UEs) to be registered for the network slice or a maximum number of protocol data unit (PDU) sessions to be established for the network slice (paragraph 64; maximum number of users for its current dimensions/configuration).

Petrie does not expressly disclose receiving quota information for a network slice via network exposure function.
Qiao discloses Application-Initiated Network Slices in a Wireless Network (Title) including receiving/monitoring of quota information for a network slice via network exposure function (Fig. 1, 11, 23, steps 1101-1107; paragraph 173-180; NEF checks wireless device requester quota/rate of trigger submission during slice establishment).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Petrie by enabling scaling of slice processing resources based on receiving quota information for a network slice via network exposure function, as shown by Qiao, thereby enabling subscription monitoring and control of wireless devices during network slice establishment.

Regarding claim 11,
Petrie discloses a network function (NF) (Fig. 1, 130; paragraph 47; Fig. 2, 210-1, 210-2, 215) in 5G core network (5GC) (Fig. 1, 125; paragraph 46) in a wireless communication system, the NF comprising a transceiver (inherent to allow for signaling exchanges in Fig. 1-5); and at least one processor operably coupled with the transceiver and configured to control the transceiver to receive, from an application function (AF) (Fig. 1, 160; paragraph 53; Fig. 2, 210-1, 210-2, 215), an event subscription request message comprising network slice related quota information for a network slice (Fig. 3, 310-320; Fig. 4, 410; paragraph 64-65; attach request/demand requirements from the UE), determine whether an event notification triggering condition for the network slice is met based on the network slice related quota information and data received from at least one NF in the 5GC (Fig. 3, 330; Fig. 4, 420-430; Fig. 5, 510-535; paragraphs 64-66, 78-79) and control the transceiver to transmit, to the AF, an event notification message for the network slice based on a result of the determining (paragraph 64-67, 86; NSM 210-1 triggers NSO 215 to adjust processing resources of the network slice in response to overload/maximum number of users), where the network slice related quota information for the network slice comprises at least one of a maximum number of user equipment (UEs) to be registered for the network slice or a maximum number of protocol data unit (PDU) sessions to be established for the network slice (paragraph 64; maximum number of users for its current dimensions/configuration).

Petrie does not expressly disclose receiving quota information for a network slice via network exposure function.
Qiao discloses Application-Initiated Network Slices in a Wireless Network (Title) including receiving/monitoring of quota information for a network slice via network exposure function (Fig. 1, 11, 23, steps 1101-1107; paragraph 173-180; NEF checks wireless device requester quota/rate of trigger submission during slice establishment).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Petrie by enabling scaling of slice processing resources based on receiving quota information for a network slice via network exposure function, as shown by Qiao, thereby enabling subscription monitoring and control of wireless devices during network slice establishment.


Regarding claims 3 and 13,
Petrie discloses storing the network slice related quota information (i.e. Fig. 2, 4; paragraph 64; maximum number of users per configuration signaled to the NSO 215 and UPF).
Regarding claims 4 and 14,
Petrie discloses updating quota of the network slice based on the network slice related quota information (paragraph 69; elastic adapting/scaling of network slice configuration effects the maximum number of users).

Regarding claims 5 and 15,
Petrie discloses monitoring a current number of UEs being registered for the network slice (paragraph 65) and determining whether the event notification triggering condition for the network slice is met based on the current number of UEs and the maximum number of UEs for the network slice (paragraph 62-67; determining if slice is suitable for variety of reasons including capacity breach of maximum concurrently-registered UEs).

Regarding claims 7 and 17,
Petrie discloses the event notification triggering condition comprises at least one of a first condition that a current number of UEs being registered for the network slice is equal to or greater than the maximum number of UEs to be registered for the network slice (paragraph 64-67, 86; NSM 210-1 triggers NSO 215 to adjust processing resources of the network slice in response to overload/maximum number of users) or a second condition that a current number of PDU sessions successfully established for the network slice is equal to or greater than the maximum number of PDU sessions to be established for the network slice.

Regarding claims 10 and 20,
Petrie discloses the data received from the at least one NF in the 5GC comprises at least one of each of a current number of UEs being registered for the network slice and supported by each of the at least one NF, respectively, or each of a current number of PDU sessions successfully established for the network slice and supported by each of the at least one NF, respectively (Fig. 3, 310-330; Fig. 5, 510-530; paragraph 62; measuring number of concurrent users of each network slice and/or other performance metrics).

3.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petrie and Qiao in view of Senarath et al. (USP 10856183B2), hereafter Senarath.

Regarding claims 6 and 16,
Petrie discloses does not expressly show monitoring a current number of PDU sessions established for the network slice and determining whether triggering condition is met based on the current and maximum number of PDU sessions for the network slice.
Senarath discloses analogous systems and methods for network slice service provisioning (Title) including monitoring a current number of PDU sessions established for the network slice and determining whether triggering condition is met based on the current and maximum number of PDU sessions for the network slice (Abstract; Fig. 5, 16, 17; Col. 15, lines 4-26, 59-67; specific QoS/QoE parameter triggers include maximum number of PDU sessions).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Petrie by monitoring a current number of PDU sessions established for the network slice and determining whether triggering condition is met based on the current and maximum number of PDU sessions for the network slice, as shown by Senarath, thereby enabling service level agreements tailored to specific QoS/QoE parameter triggers via network function virtualization.

Response to Arguments
4.	Applicant’s arguments with respect to the amended have been considered but are moot because the new ground of rejection relies on the Qiao reference for any teaching or matter specifically challenged in the argument.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477